Citation Nr: 1035703	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  94-02 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1. Entitlement to an initial rating in excess of 20 percent for 
left knee laxity.

2. Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease (DJD) of the left knee.

3. Entitlement to an initial rating in excess of 10 percent for 
limitation of extension of the left knee.

4. Entitlement to a rating in excess of 20 percent for scar on 
the right calf with excision of the sural nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in October 1986 and 
July 1992 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  By the October 1986 rating 
decision, the RO established service connection for left knee 
laxity, and assigned an initial rating of 20 percent, effective 
January 29, 1985.  The subsequent July 1992 rating decision 
confirmed and continued the 20 percent rating assigned for 
service-connected right calf scar with sural nerve excision.

In addition, by a more recent October 2007 rating decision and 
concurrent Supplemental Statement of the Case (SSOC), the RO 
established separate ratings of 10 percent for DJD of the left 
knee and for limited extension, both as secondary to the left 
knee laxity.  These ratings were effective from May 25, 2005.  
Although the Veteran did not submit a Notice of Disagreement with 
these ratings, the separate ratings appear to have been 
established pursuant to the provisions of VAOPGCPRECs 23-97 and 
9-98 (detailed below) as part of his claim for a higher initial 
rating for the left knee laxity.  Therefore, the Board will 
consider whether appropriate ratings are assigned for these 
disabilities.

This case was previously before the Board in January 1996, 
October 1998, and January 2000, at which time, the issues were 
remanded for additional evidentiary development, to include new 
VA medical examinations.  As a preliminary matter, the Board 
finds that the remand directives have been substantially-
accomplished, especially as VA medical examinations were 
conducted which enable a full and fair adjudication of the 
current appellate claims.  Therefore, a new remand is not 
required in order to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).

Additionally, in an April 2009 decision, the Board denied the 
Veteran's claims, and the Veteran subsequently appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims ("Court").  In March 2010, while the case was 
pending before the Court, the VA Office of General Counsel and 
the appellant's attorney filed a Joint Motion for Remand ("Joint 
Motion"), requesting that the Court vacate the Board's April 
2009 decision, and that it remand the case for further 
development and readjudication.  In March 2010, the Court granted 
the parties' Joint Motion, vacated the Board's decision, and 
remanded the case to the Board for compliance with the directives 
that were specified in the Joint Motion.  


FINDINGS OF FACT

1.  The Veteran's left knee laxity is not manifested by severe 
recurrent subluxation or instability.

2.  The Veteran's DJD of the left knee is a major joint 
manifested by painful motion, though limitation of flexion is 
noncompensable.

3.  The Veteran's left knee does not have limitation of extension 
to 15 degrees or more.

4.  The Veteran's scar on the right calf with excision of the 
sural nerve is not manifested by moderate damage to the 
gastrocnemius muscle, or complete paralysis of the right 
foot/lower extremity.  

5.  The Veteran's scar on the right calf does not cover an area 
or areas measuring 72 square inches (465 sq. cm.) or more, is not 
unstable, and does not cause limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
for left knee laxity are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009);
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
for DJD of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2009).

3.  The criteria for an initial rating in excess of 10 percent 
for limited extension of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5261 (2009).

4.  The criteria for a rating in excess of 20 percent for scar on 
the right calf with excision of the sural nerve are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.118 
(Diagnostic Codes 7801-7805), 4.124a (Diagnostic Code 5311-8525) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

      

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) ( 2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), however, 
(regarding the requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim), was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini, effective May 30, 
2008). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In this case, service connection for the Veteran's disabilities 
has already been established, and the current appeal arose, in 
part, from a disagreement with the initial ratings assigned.  The 
Board notes that where service connection has been granted, and 
the initial rating has been assigned, the service connection 
claim has been more than substantiated - it has been proven.  See 
Dingess/Hartman v. Nicholson, supra.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required, since the purpose that the 
notice was intended to serve has been fulfilled.  Furthermore, 
once a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, any defect as to notice is nonprejudicial.  
See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 
(U.S. Vet. App. May 19, 2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to any downstream elements).

Nevertheless, and relative to the right calf scar with sural 
nerve excision, in November 2003, November 2004 and August 2005, 
the RO sent the Veteran letters informing him of what VA would do 
to assist him in obtaining evidence, including the specific types 
of evidence, both lay and medical, that could be submitted in 
support of his claim.  In addition, the August 2005 letter 
informed him of the types of evidence he should submit to show 
that his service-connected disabilities had increased in 
severity.  The record reflects that the Veteran's claims were 
substantially readjudicated in an October 2007 SSOC, which 
provided him with information concerning how VA assigns the 
effective date and disability rating elements of a claim.  See 
Dingess/Hartman, supra; see also Mayfield v. Nicholson, 
20 Vet. App. 537 (2006), citing Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (holding that providing the claimant with notice 
followed by a readjudication of the claim in a Statement of the 
Case or SSOC "cures" any timing problem associated with the 
lack of notice prior to an initial adjudication).

Furthermore, even if the above letters did not provide adequate 
38 U.S.C.A. § 5103(a) notice, the Board finds that the notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the aforementioned letters, as well as the SSOC.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

      

b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims file contains the Veteran's service treatment records, 
post-service private and VA treatment records, records from the 
Social Security Administration (SSA), showing that he is 
receiving disability benefits for osteoarthritis, and VA 
examination reports dated June 1986, October 1987, April 1992, 
August 1997, February 1999, March 2000, May 2003, December 2003, 
May 2005, December 2005 and May 2006.  Additionally, the claims 
file contains the Veteran's statements in support of his claim.  
The Veteran has not referenced any outstanding, available records 
that he wanted VA to obtain or that he felt were relevant to the 
claim that have not already been obtained and associated with the 
record.

With regard to the VA examinations, the Board concludes that the 
examination reports are thorough and complete, in that they 
provide the information necessary to evaluate the Veteran's 
disabilities under the applicable rating criteria.  Moreover, the 
examiners noted that they reviewed the Veteran's pertinent 
treatment information, ascertained from the Veteran his history 
of symptomatology and treatment, and provided clinical findings 
detailing the results of the physical examinations as well as any 
diagnostic test results.  

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above, finds that the development of the claims has 
been consistent with the provisions of the VCAA.  The appellant 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claims.  Accordingly, the Board will proceed to a 
decision on the merits.



II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Separate Diagnostic Codes ("DC") 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  
38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, when the factual findings show 
distinct time periods during which a claimant exhibits symptoms 
of the disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, 
known as "pyramiding," is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2009).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervations, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  Painful, unstable, or malaligned joints, 
due to healed injury are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

The Court has held that the Board must determine whether there is 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or flare-
ups when the joint in question is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Under DC 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes.  However, when the limitation 
of motion of the specific joint or joints is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
applicable for each such major joint or group of minor joints 
affected, to be combined, not added, under DC 5003. 

Limitation of motion of the knee is evaluated under 38 C.F.R. 
§ 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is 
warranted for flexion limited to 45 degrees, a 20 percent rating 
is warranted for flexion limited to 30 degrees, and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  Under DC 
5261, a 10 percent rating is warranted for extension limited to 
10 degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, a 30 percent rating is warranted for 
extension limited to 20 degrees, a 40 percent rating is warranted 
for extension limited to 30 degrees, and a 50 percent rating is 
warranted for extension limited to 45 degrees.  38 C.F.R. § 
4.71a, Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.



A.  Left Knee

The Veteran's service-connected left knee laxity has been 
consistently evaluated pursuant to the criteria found at 38 
C.F.R. § 4.71a, DC 5257.  Under this diagnostic code, slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment, while a 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a.

In this case, a thorough review of the competent medical evidence 
does not indicate any period(s) during the pendency of this case 
where the Veteran's service-connected left knee laxity was 
manifested by severe recurrent subluxation or instability.  In 
other words, even though there was evidence of instability and/or 
subluxation, it was not to the extent necessary for assignment of 
a rating in excess of 20 percent under Diagnostic Code 5257.  For 
example, the June 1986 VA examination noted, in part, that the 
Veteran wore a Lenox type of derotational knee support about the 
left knee.  Stress test elicited only "some laxity" of the 
anterior cruciate ligament.  The subsequent October 1987 
examination found no signs of joint line pain or effusion, but 
there was a positive anterior drawer's sign indicative of a lax 
anterior cruciate ligament.  The April 1992 VA examination showed 
no swelling of the left knee.  In addition, it described left 
knee laxity as demonstrated by the "slightly" positive anterior 
drawer sign.  The February 1999 VA examination noted that his 
gait appeared to be normal with a normal wear pattern on the 
bottom of both sneakers.  The March 2000 VA examination found 
only "mild" medial instability of the left knee, and no lateral 
instability was detected.  Although the Veteran reported swelling 
of the knee, no swelling was shown on the examination itself.  
The examiner stated that he specifically questioned the Veteran's 
contention that the knee swelled every week, because one would 
expect a knee to remain swollen and warm for at least a week if 
it could actually swell enough that it was able to be observed, 
and, during the examination, it was not swollen and was cool. The 
examiner also stated that examination of the left knee was nearly 
within normal limits.  No swelling of the knees was found during 
the May 2003 VA examination. The December 2003 VA examination 
noted no instability on varus stressing, valgus stressing, 
anterior or posterior stressing.  Finally, during the May 2005 VA 
examination, when asked to opine as to whether the Veteran's left 
knee instability was mild, moderate, or severe, the examiner 
noted that he observed only "mild" instability of the left 
knee.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2009).  
Further, the use of terminology such as "moderate" or "severe" 
by VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating. 38 C.F.R. §§ 4.2, 4.6.

In this case, based on a review of the probative evidence of 
record, the Board concludes that the criteria for a higher 
disability rating for any of the Veteran's left knee disabilities 
are not met.

In this regard, as discussed above, the Veteran's left knee 
instability was consistently found to be only slight to mild 
during the VA examinations.  As such, the evidence shows that the 
left knee laxity did not cause the type of severe impairment, 
including subluxation and/or instability, that is contemplated by 
the assignment of a 30 percent rating under DC 5257.  The Board 
also observes that the findings during these examinations are 
consistent with the other medical treatment reports of record.  
Consequently, the Board concludes that the Veteran does not meet 
or nearly approximate the criteria for a rating in excess of 20 
percent under DC 5257 at any time during the pendency of this 
case.  

With respect to the Veteran's separate ratings for DJD and 
limited extension, the Board notes that, in a precedential 
opinion, dated July 1, 1997 (VAOPGCPREC 
23-97), the General Counsel for VA held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  The General Counsel stated that, when a 
knee disorder is already rated under DC 5257, in order to obtain 
a separate rating for arthritis, the veteran must also have 
limitation of motion that at least meets the criteria for a zero-
percent rating under DC 5260 (flexion limited to 60 degrees or 
less) or DC 5261 (extension limited to 5 degrees or more).  The 
General Counsel subsequently held, in VAOPGCPREC 9-98, that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under 5257 can 
also be compensated under 5003 and vice versa.  Pursuant to these 
regulations, the Veteran was assigned separate ratings for DJD 
under DC 5003, and for limited extension under DC 5261.

 Under DC 5003, degenerative arthritis, established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The 
limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In this case, as the record clearly demonstrates 
that the Veteran has painful and limited motion of the left knee, 
he satisfies the criteria for a 10 percent rating under DC 5003.

DC 5260 provides for limitation of flexion of the leg.  Where 
flexion is limited to 60 degrees, a 0 percent rating is provided; 
when flexion is limited to 45 degrees, 10 percent is assigned; 
when flexion is limited to 30 degrees, 20 percent is assigned; 
and when flexion is limited to 15 degrees, 30 percent is 
assigned.  38 C.F.R. 
§ 4.71a.

DC 5261 provides for limitation of the extension of the leg.  
When there is limitation of extension of the leg to 5 degrees, a 
zero percent rating is assigned; when the limitation is to 10 
degrees, a 10 percent rating is assignable; when the limitation 
is to 15 degrees, 20 percent is assigned; when extension is 
limited to 20 degrees, 30 percent is assigned; when extension is 
limited to 30 degrees, 40 percent is assigned; and when it is 
limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 
4.71a.

The Board notes that full range of motion of the knee consists of 
0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.

In this case, the Veteran does not have extension limited to 15 
degrees or more. The May 2005 VA examiner specifically stated 
that the left knee extension was to 10 degrees, which he found 
was due to pain.  In addition, although the examiner indicated 
that there was additional limitation due to a mild increase in 
lack of endurance, as well as weakness, he did not find 
additional limitation to the extent necessary for a rating in 
excess of 10 percent under DC 5261.  Moreover, there was no 
additional limitation due to fatigue or incoordination.  
Therefore, the Veteran does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent based upon 
limitation of extension.

The Board has also considered whether the Veteran's DJD is 
entitled to a rating in excess of 10 percent based upon 
limitation of flexion, which is permitted pursuant to VAOPGCPREC 
9-2004, which states that separate ratings under DCs 5260 and 
5261 may be assigned for disability of the same joint.  However, 
the May 2005 VA examination found that the Veteran had flexion of 
the left knee to 138 degrees. Nothing in this record indicates he 
otherwise had flexion limited to 30 degrees or less.  As such, he 
does not meet or nearly approximate the criteria for a rating in 
excess of 10 percent under DC 5260.  In fact, he does not even 
meet the criteria for a 10 percent rating under DC 5260.  
Therefore, it appears that the 10 percent rating currently in 
effect adequately compensates him for his service-connected DJD 
of the left knee based upon pain and noncompensable limitation of 
flexion of a major joint pursuant to the provisions of DC 5003.

The Board has also considered whether other diagnostic codes are 
applicable to the Veteran's left knee disability.  The remaining 
diagnostic codes relating to knee disabilities include DC 5256 
(ankylosis of the knee), DC 5258 (cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint), DC 5259 (cartilage, semilunar, removal 
of, symptomatic), DC 5262 (impairment of the tibia and fibula), 
and DC 5263 (for genu recurvatum, acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  However, as there is no objective evidence of 
record to indicate that the Veteran has been found to have 
ankylosis of the knee, impairment of the tibia and fibula, or 
acquired, traumatic genu recurvatum, these diagnostic codes are 
also not applicable.  Moreover, although the Veteran was found to 
have pain with movement of the joint, there was no evidence of 
dislocated cartilage with frequent episodes of locking.  As such, 
DC 5258 is not for application.  In addition, as there is also no 
evidence that he has had removal of semilunar cartilage, a 
separate rating under DC 5259 is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign an initial rating greater 
than 20 percent for left knee laxity, greater than 10 percent for 
DJD, or greater than 10 percent for limitation of extension 
during any portion of the appeal period.   

B.  Right Calf Scar with Sural Nerve Excision

The record reflects that the Veteran's current 20 percent rating 
for the service-connected scar of the right calf with excision of 
the sural nerve was assigned pursuant to DCs 5311-8525.  (A 
hyphenated diagnostic code is used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.).

Under DC 5311, a non compensable evaluation is assigned for 
slight muscle injury to Muscle Group XI, a 10 percent evaluation 
for moderate muscle injury, a 20 percent evaluation for 
moderately severe injury, and a 30 percent evaluation for severe 
injury.  The gastrocnemius muscle's function is propulsion and 
plantar flexion of the foot.  
38 C.F.R. § 4.73, DC 5311.

In this case, the competent medical evidence does not reflect the 
right calf has moderate damage to Muscle Group XI, which is 
required for the assignment of even a 10 percent rating.  The May 
2006 VA examination resulted in a conclusion of mild muscle 
damage to the right calf gastrocnemius. There was excellent 
strength of this muscle.

DC 8525 provides ratings for paralysis of the posterior tibial 
nerve.  Under this diagnostic code, mild incomplete paralysis is 
rated 10 percent disabling; moderate incomplete paralysis is 
rated 10 percent disabling; and severe incomplete paralysis is 
rated 20 percent disabling.  Complete paralysis of the posterior 
tibial nerve, paralysis of all muscles of sole of foot, 
frequently with painful paralysis of a causalgic nature; toes 
cannot be flexed; adduction is weakened; plantar flexion is 
impaired, is rated 30 percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  Id.

In this case, the competent medical evidence does not reflect 
complete paralysis of the right lower extremity due to the 
service-connected right calf scar with sural nerve excision.  For 
example, even though there is evidence of limitation of the right 
ankle, the record does not reflect it is complete.  Full range of 
ankle dorsiflexion is from zero to 20 degrees and full range of 
ankle plantar flexion is from zero to 45 degrees.  38 C.F.R. § 
4.71, plate II.  The August 1997 VA examination found the right 
ankle to have 10 degrees of dorsiflexion and 40 degrees of 
plantar flexion.  The right ankle was also stable for negative 
anterior drawer sign, and no crepitus ranging in the right ankle.  
A March 2000 VA neurologic examination noted that motor strength 
of the right lower extremity was 4/5, right ankle jerk was 2+ 
compared to 1+ on the left.  Vibration sense was decreased in 
both the toes and ankles, but the left more than the right.  
However, on the subsequent December 2003 VA examination, 
vibration sense and position sense were only slightly reduced on 
the left foot, otherwise intact.  Decreased pinprick sensation 
was noted on the right foot; the third, fourth, and fifth toes 
having more sensory loss than the left; and patchy areas in the 
right dorsum of the foot and right calf region on the back where 
the scar mark from the injury was surrounding the area.  Overall 
diagnosis was peripheral neuropathy in the sensory branches in 
distribution of the sural nerve on the left leg and right leg, 
post-traumatic neuralgia. The May 2005 VA orthopedic examination 
found, in part, that the right ankle had dorsiflexion to 15 
degrees, and plantar flexion to 40 degrees.  The concurrent May 
2005 VA neurologic examination found that his right ankle jerk 
was 1+, with the left ankle jerk being absent.  Vibration sense 
was reduced in both big toes.  Overall, he was found to have 
peripheral neuropathy in the sensory distribution branches of the 
sural nerve on both legs.  Finally, the May 2006 VA examination 
noted good strength of ankle dorsiflexor and plantar flexor.

As noted above, when involvement is wholly sensory (as indicated 
by the December 2003 and May 2005 VA examinations), it does not 
indicate complete paralysis.  See 38 C.F.R. § 4.124a.  Moreover, 
the aforementioned medical findings indicate there is still 
movement and functional impairment of the right foot/lower 
extremity.  Therefore, a rating in excess of 20 percent is not 
warranted under DC 8525.

With respect to the scar itself, the criteria for evaluating 
scars is found at 38 C.F.R. § 4.118, DCs 7800-7805.

The Board notes that the criteria for rating skin disorders, 
including scars, were revised effective August 30, 2002 (during 
the instant appeal period).  When the applicable regulations are 
amended during the pendency of an appeal, as here, the version of 
the regulations most favorable to the veteran is to be applied 
from the effective date of the criteria change, but not prior.  
VAOPGCPREC 3-2000.  Further changes to ratings for the skin, 
effective October 23, 2008, are not applicable to the present 
case, as the Veteran has not requested review under the revisions 
and the claim for increase was received prior to October 23, 
2008.

DC 7800 evaluates scars based upon disfigurement of the head, 
face, or neck.  As the Veteran's right calf scar is clearly not 
part of the head, face, or neck, this diagnostic code is not 
applicable in the instant case.

DCs 7801 and 7802 provide criteria to evaluate scars other than 
of the head, face, or neck.  However, prior to August 30, 2002, 
DCs 7801 and 7802 were for evaluating burn scars, and, as such, 
were not applicable to the service-connected right calf scar. 
Accordingly, only the current version of these codes are for 
application.

Under the current DC 7801, scars, other than of the head, face or 
neck, that are deep or that cause limited motion warrant a 10 
percent rating when the scars cover an area or areas exceeding 6 
square inches (39 sq. cm.).  A 20 percent rating is warranted 
when the area or areas exceeds 12 square inches (77 sq. cm.).  A 
30 percent rating requires an area or areas exceeding 72 square 
inches (465 sq. cm.), while a 40 percent rating requires an area 
or areas exceeding 144 square inches (929 sq. cm.). 

Under DC 7802, scars, other than of the head, face or neck, that 
are superficial and that do not cause limited motion warrant a 10 
percent rating when the scars cover an area or areas of 144 
square inches (929 sq. cm.) or greater.

In this case, however, the Veteran's right calf scar does not 
cover an area or area(s) to the extent necessary for a rating in 
excess of 20 percent under either DC 7801 or 7802.  For example, 
a June 1970 VA examination noted that the scar was 5 x 3 inches 
in diameter.  The subsequent April 1992 VA examination noted that 
it measured 4 x 3 inches, and describe it as healed and 
asymptomatic.  The May 2005 VA orthopedic examination measured 
the scar as 10 cm x 8.5 cm.  Similarly, the May 2006 VA 
examination measured the scar as 8 cm x 11.5 cm.  Consequently, a 
rating in excess of 20 percent is not warranted under either DC 
7801 or 7802.

DC 7803 provides that superficial, unstable scars warrant a 10 
percent evaluation.  A Note following this code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.

DC 7804 provides that a 10 percent disability rating is warranted 
for a tender and painful superficial scar.

As neither DC 7803 nor 7804 provides for a rating in excess of 10 
percent, they clearly do not provide for a rating in excess of 20 
percent.  Further, the May 2005 VA orthopedic examiner stated 
that the scar did not result in frequent loss of covering of the 
skin over the scar such as from ulceration or breakdown; i.e., it 
was not unstable.  Thus, DC 7803 is not for consideration on that 
basis.  The examiner did find the scar was tender and painful, 
but as this does not provide for a rating in excess of 10 percent 
it is irrelevant for purposes of the current appeal.

DC 7805 provides that a scar is to be evaluated based upon 
limitation of motion. However, the May 2005 VA examiner found 
that there was no limitation of motion due to the scar.  As such, 
this code is not for consideration.  Moreover, the Veteran is 
already separately evaluated for disabilities of the right knee 
and right ankle.

In view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 20 percent for his service-connected scar on the right 
calf with excision of the sural nerve during any portion of the 
appeal period under any of the potentially applicable diagnostic 
codes.  Therefore, his appeal as to this claim must be denied.

In denying the Veteran's claims for a higher rating, the Board 
also has considered whether he is entitled to a greater level of 
compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule for Rating Disabilities will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.  Id.

The Veteran has complained of pain on motion, limitation of 
motion and instability of his left knee.  Regarding his right 
calf, he has complained of numbness around the donor site.  The 
diagnostic codes used herein to evaluate the disabilities at 
issue consider the symptoms complained of and shown.  In other 
words, there are no symptoms that are unusual or different from 
those contemplated by the schedular criteria.  The Veteran does 
not demonstrate exceptional or unusual disability; he merely 
disagrees with the assigned evaluations for his levels of 
impairment.  

Further, although the Veteran has undergone multiple surgical 
procedures on his left knee with repeated hospitalizations, based 
on the information available in the record, it appears that the 
last operation took place in 2006.  As such, the record does not 
demonstrate hospitalizations of such frequency or length as to 
warrant extraschedular consideration.  Moreover, the evidence 
does not establish that his disabilities markedly interfere with 
his employment or employability beyond that contemplated by the 
Schedule for Rating Disabilities.  Although the Veteran has been 
unemployed since 2000 and is receiving SSA benefits, the evidence 
does not establish that that his left knee or right calf 
disabilities markedly interfere with his employment or 
employability beyond that contemplated by the Schedule for Rating 
Disabilities.  In fact, while the SSA Form 831 shows his primary 
disability is osteoarthrosis and related disorders, it does not 
specifically indicate that he is receiving SSA benefits due 
solely or primarily to his left knee disorders.  Rather, the 
medical evidence shows that he has had several operations for 
repeated back problems, including multiple herniated discs, and 
is 40 percent service connected for a back disability.  In fact, 
during the March 2000 VA examination, the Veteran told the 
examiner that he had retired in January 2000, but "never missed 
work due to his left knee" disorders.  Moreover, his SSA 
disability benefits are based on a secondary diagnosis of angina 
pectoris, which demonstrates that he is unable to work as an 
added result of his heart disorder.  

The Board observes that the Veteran has also made reference to 
the May 2005 VA peripheral nerves examination, in which the 
examiner stated that his neurological disorders would affect and 
impair both his sedentary and physical employment status.  In 
this regard, the Board also notes that, in a December 2005 
examination addendum, another VA examiner concluded that the 
question regarding the severity of the Veteran's muscle damage 
due to the excision of his sural nerve could not be answered 
until he underwent another examination specifically to evaluate 
his muscles.  During the May 2006 muscle examination, the VA 
examiner noted that the Veteran specifically denied pain in his 
bilateral legs, and only complained of numbness around the skin 
graft site.  The examiner concluded that the muscle damage to the 
right calf was only mild in severity.  Additionally, the Board 
notes that, during the May 2005 VA joints examination, the 
examiner specifically found that, although the Veteran was 
receiving SSA disability benefits, he was nonetheless independent 
in all activities except for requiring supervision when walking.  
It was noted that he could lift up to 10 pounds, could stand for 
up to 30 minutes, could walk up to two blocks, and could sit for 
up to 45 minutes.  Finally, the Board notes that, although some 
impairment is clearly present as a result of the Veteran's left 
and right leg disabilities, it should be noted that the current 
disability ratings, including three separate ratings for his left 
knee alone, are in and of themselves a recognition that his 
industrial capabilities are impaired.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Nevertheless, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that referral for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

For the reasons stated above, the Board has concluded that the 
preponderance of the evidence is against the Veteran's appellate 
claims.  As the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for application 
in the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefits sought on appeal must be denied.


ORDER

Entitlement to an initial rating in excess of 20 percent for left 
knee laxity is denied.

Entitlement to an initial rating in excess of 10 percent for DJD 
of the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
limitation of extension of the left knee is denied.

Entitlement to a rating in excess of 20 percent for scar on the 
right calf with excision of the sural nerve is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


